Name: Council Decision (CFSP) 2015/971 of 22 June 2015 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  international trade;  international security;  technology and technical regulations;  free movement of capital;  Europe;  oil industry
 Date Published: 2015-06-23

 23.6.2015 EN Official Journal of the European Union L 157/50 COUNCIL DECISION (CFSP) 2015/971 of 22 June 2015 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 31 July 2014, the Council adopted Decision 2014/512/CFSP (1). (2) On 19 March 2015, the European Council agreed that the necessary measures would be taken to clearly link the duration of the restrictive measures to the complete implementation, by 31 December 2015, of the Minsk agreements. (3) Decision 2014/512/CFSP should be renewed for a further 6 months in order to enable the Council to assess the implementation of the Minsk agreements. (4) Decision 2014/512/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 9(1) of Decision 2014/512/CFSP is replaced by the following: 1. This Decision shall apply until 31 January 2016.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 June 2015. For the Council The President F. MOGHERINI (1) Council Decision 2014/512/CFSP of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 13).